UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4622
ANTONIO SALAZAR MENDEZ,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                             (CR-01-72)

                   Submitted: February 26, 2002

                      Decided: March 19, 2002

       Before WIDENER and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Felice McConnell Corpen-
ing, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                      UNITED STATES v. MENDEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Antonio Salazar-Mendez pled guilty to possession of a firearm by
an illegal alien, in violation of 18 U.S.C. § 922(g)(5) (1994) and pos-
session of a firearm during and in relation to a drug trafficking crime,
in violation of 18 U.S.C. § 924(c) (1994). For the first time on appeal,
he challenges his sentence, contending the district court erred in
applying a four-level enhancement to his offense level pursuant to
U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2000) for using or
possessing a firearm in connection with another felony offense. Find-
ing no plain error, we affirm.

   Because Mendez did not object to the application of the enhance-
ment during sentencing, we review for plain error. Fed. R. Crim. P.
52(b); United States v. Olano, 507 U.S. 725 (1993). We find the Gov-
ernment provided sufficient evidence that the firearm transactions
facilitated or potentially facilitated the drug transaction. See United
States v. Garnett, 243 F.3d 824, 829 (4th Cir. 2001). Therefore, the
district court did not commit plain error.

   Accordingly, we affirm Mendez’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED